 MOORE'S CAFETERIA SERVICESMoore's Cafeteria Services, Inc. and Industrial,Technical and Professional Employees Division,National Maritime Union of America, AFL-CIO. Case 20-CA-1709518 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 21 February 1984 Administrative Law JudgeClifford H. Anderson issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed his brief to thejudge in opposition to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified2and to adopt the recom-mended Order as modified.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law3:I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.We hereby note and correct the following inadvertent errors in thejudge's decision. In the fourth sentence of the second paragraph of sec.111,B "he" should be "she." In the fourth sentence of the first paragraphof sec. III,E,I "Readye" should be "Janes."2 We shall amend the remedy and Conclusion of Law 3 to reflect thatthe Respondent refused to hire Baird on or about 29 March 1982. Ofcourse, as the judge's remedy states, backpay will be computed from thedate she would have begun working.We agree with the judge that the Respondent violated Sec. 8(a)(3) and(1) by refusing to hire applicant Baird because of her union activities andother protected concerted activities. Credited testimony attributes to theRespondent an antiunion motive in refusing Baird employment and, fur-ther, two of the Respondent's supervisors, Dobek and Greenwood,worked as supervisors for the Respondent's predecessor and, during thattime, had numerous contacts with Baird who was an assertive and suc-cessful union steward. In agreeing that Baird's advocating that the Re-spondent hire laid-off noncitizens and hire by seniority was protectedconcerted activity, we note that when Baird went to speak with the Re-spondent's vice president, Dan Janes, several other laid-off noncitizensalso seeking employment accompanied her. Thus, the record supports afinding that Baird acted "with" others in approaching management.Meyers Industries, 268 NLRB 493 (1984) (Member Zimmerman dissentingon other grounds).We also agree with the judge's findings that the parties, by their stipu-lation at the hearing, were attempting to reduce the amount of litigationconcerning the Respondent's hirings after I April 1982 and that the stipu-lation cannot be read to concede the absence of a violation. But we donot adopt the judge's Conclusion of Law 3 to the extent it seems toimply separate violations for each hiring decision after I April 1982.We shall modify the judge's recommended Order to accord with hisfindings, and we shall conform the notice with his recommended Orderand our modifications"3. On or about 29 March 1982 the Respondentfailed and refused to hire Maureen Baird becauseof her union activities and other protected concert-ed activities in violation of Section 8(a)(3) and (1)of the Act."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Moore's Cafeteria Services, Inc., MatherAir Force Base, California, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order as modified.1. Substitute the following for paragraph l(a)."(a) Failing and refusing to hire Maureen Bairdbecause of her union activities and other protectedconcerted activities."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to hire Maureen Baird be-cause of her union or other protected concerted ac-tivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL offer Maureen Baird immediate andfull employment in the Mather Air Force Base caf-eteria as a grill cook or, if that position no longerexists, to a substantially equivalent position, with-out prejudice to any seniority or other rights orprivileges she would have enjoyed.271 NLRB No. 42~~~~~~~~~~~~287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make Maureen Baird whole for anyloss of wages and benefits she may have sufferedbecause of our failure to hire her by paying her thewages and other benefits she would have earned,less any net interim earnings, plus interest.WE WILL notify Maureen Baird that we have re-moved all references related to our unlawful rea-sons for refusing to hire her and that we will notuse these reasons as adverse factors in evaluatingher employment potential.MOORE'S CAFETERIA SERVICES, INC.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge. Iheard this case in trial on September 21, 1983, at Sacra-mento, California. The matter arose as follows. On May13, 1982, the Industrial, Technical and Professional Em-ployees Division, National Maritime Union of America,AFL-CIO (the Union) filed a charge docketed as Case20-CA-17095 against Moore's Cafeteria Services, Inc.(Respondent). On February 25, 1983, the Acting Region-al Director for Region 20 of the National Labor Rela-tions Board issued a complaint and notice of hearingthereon. On that same day the Acting Regional Directorissued an order consolidating cases, consolidating the in-stant matter with a complaint and notice of hearing in-volving the same parties in Case 20-CA-17092. OnMarch 7, 1983, the Regional Director issued an ordersevering cases, severing Case 20-CA-17092, pursuant toa non-Board settlement. Thereafter, on May 9, 1983, theRegional Director issued an amendment to the com-plaint. Respondent filed timely answers to the complaintas amended.The complaint alleges and the answer denies that Re-spondent refused to hire Maureen Baird, as a result ofBaird's union and/or other protected concerted activitiesin violation of Section 8(a)(3) and (1) of the NationalLabor Relations Act (Act).All parties were given full opportunity to participateat the hearing, to introduce relevant evidence, to call, ex-amine, and cross-examine witnesses, to argue orally, andto file posthearing briefs.On the entire record herein, including helpful briefsfrom the General Counsel and Respondent, and from myobservation of the witnesses and their demeanor, I makethe following'FINDINGS OF FACTI. JURISDICTIONRespondent, a Texas corporation, has an office andplace of business in San Antonio, Texas, and is engagedI As the result of the narrow drafting of the complaint, admissions asto preliminary matters in the amended answer, and the stipulations ofcounsel, there were few matters in dispute at the hearing. Where not oth-erwise noted, these findings are based on the pleadings, stipulationsand/or uncontested documentary and testimonial evidence.in the business of providing food supply services to theUnited States Air Force at its military bases. Since April1, 1982, Respondent has provided such food services atMather Air Force Base and Edwards Air Force Base,California, pursuant to a contract with the United StatesAir Force. Respondent annually in the course and con-duct of its operations provided food services valued inexcess of $50,000 to the United States Air Force at itsMather and Edwards Air Force Bases. During the sameperiod, Respondent, at its California facilities, purchasedfood products valued in excess of $5,000 directly fromsuppliers located outside the State of California. The op-erations of Respondent described above have an immedi-ate and substantial impact on national defense of theUnited States.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.IIl. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe United States Air Force operates Mather AirForce Base (the base) near Sacramento, California. Aspart of its operation of the base the Government con-tracts with civilian contractors for cafeteria services.From approximately November 1980 until November1981, the contractor providing these services at the basewas Space Services International. That contractual rela-tionship was not renewed in late 1981 and the Air Forcethereafter assumed direct responsibility for providing caf-eteria services at the base until a new contractor, Re-spondent, assumed that responsibility on or about April1, 1982. Space Services International and the Union hada collective-bargaining agreement covering cafeteria em-ployees at the base. Among Space Services Internation-al's employees in 1981 was Maureen Baird. Baird hadalso worked for previous civilian contractors providingfood services at the base in various positions includingmess attendant and grill-cook. From 1976 until justbefore the termination of the Space Services Internation-al contract, Baird served as a shop steward for the em-ployees at the base's main cafeteria. In that capacity sherepresented employees in various situations involvingmanagement representatives. Baird resigned the stewardposition, however, and was replaced by another individ-ual before the Space Services International contract wasterminated.When the Air Force took over the provision of thecafeteria services at the base, apparently applying appli-cable Federal regulations, it retained only those employ-ees of Space Services International who were citizens ofthe United States. Baird and other noncitizens were notretained.Before commencing operations at the base on April 1,1982, Respondent's agents, Dan Janes, an executive vicepresident sent to the facility to assist in the initial startupphase of the operations, and Charles Heath, the designat-ed project manager for Respondent's Mather Air ForceBase operations, interviewed and hired employees.288 MOORE'S CAFETERIA SERVICESAmong those initially hired were admitted supervisorsand agents of Respondent, Frank Dobek and LowellGreenwood.The Air Force closely monitors the performance of ci-vilian contractors at its bases. The Air Force employeesprimarily responsible for monitoring and reporting onthe quality of civilian contract services are the QualityAssurance Evaluators (QAEs). At relevant times, bothunder previous contracts and under the April 1, 1982contract with Respondent, Douglas Readye was a qual-ity assurance evaluator and, as of April 1982, was thechief quality assurance evaluator over cafeteria servicesat the base. At the time the Air Force took over the caf-eteria operations from Space Services International anddeclined to retain its noncitizen employees, Readye andhis then supervisor, Don Fletcher, expressed the hope tothe laid-off workers that the replacement civilian con-tractor would hire them in their previous positions.B. Baird's Contacts with RespondentIn early March 1982, Readye telephoned Baird and in-formed her that Respondent had been awarded the foodservice contract at the base commencing April 1. He alsotold her that Respondent's representatives would be atthe base later in the month and suggested she notify theother laid-off noncitizens so that they could make appli-cation for employment with Respondent. ThereafterBaird and certain others went to the base in an attemptto contact Respondent's agents. She went to the base of-fices Respondent was then using and there had a conver-sation with Janes. Following a discussion of the sched-uled timing of Respondent's consideration of applica-tions, Baird offered Janes a union seniority list applicableto the former Space Services International employmentcomplement and a list of the noncitizens who had beenlaid off at the conclusion of the Space Services Interna-tional's operations. She testified that she "let Mr. Janesknow that the non-citizens were supposed to be pickedup by the new contractor." Janes refused to accept thelist, indicating that it was unnecessary and that he wouldbe hiring qualified people. Janes thereafter asked Bairdher name and she gave it to him and spelled it out.2On the scheduled interviewing day, Baird and otheremployees received, filled out, and handed in applicationforms to Respondent. Baird was informed employeeswould be primarily selected from those then employedby the Air Force and that others would be contacted ifthere were additional staff requirements. Baird was notinitially hired nor subsequently contacted by Respondent.In late March, Baird learned from a former employee inthe cafeteria that he had, only a few minutes before, re-fused a grill cook position offered by Janes. Acting onthis information, Baird went immediately to Respond-ent's offices and there met with Heath. Heath informedBaird that a grill cook position was open which, follow-ing colloquy, Baird accepted. Heath thereafter had ashort conversation with Janes, who was interviewing anapplicant nearby, and returned to inform Baird that thegrill cook position had already been filled and no otheropenings were available.2 Janes did not testify concerning this conversation.C. Respondent's Subsequent Determination not to HireBairdThere is no dispute that on various occasions follow-ing April 1, 1982, jobs became available for which Bairdwas qualified. She was not offered these positions. Heathtestified that, in conversations with Supervisors Green-wood and Dobek, he ascertained that, Baird had tooclose a relationship with Readye to allow her to behired.3 Heath testified that it was his view that in lightof the close and powerful role Air Force QAE personnelhad over the operation of the cafeteria and the durationof Respondent's contract with the Air Force, it would beimprovident to hire an employee, such as Baird, who hada close social relationship with a QAE, such as Readye.D. Disputed Motive TestimonyReadye testified that, in the first week of Respondent'soperation at the base, he had a conversation with Janes,in which Janes asked him about previous employees ofSpace Services. They discussed particular employeesafter Janes mentioned that he was currently hiring.Readye testified:And so then I asked him, I said, "What about Ms.Baird?" so he said that he had reservations aboutMs. Baird, and I said, "Why?" so he said that hedidn't want to hire anybody that would come inand organize a union.Janes denied he made the statements attributed to him.Readye testified that, on the day that Baird initiallyspoke to Janes, he had entered the area by a side doorand passed by the office where Janes was talking toothers, one of whom Readye believed was Heath.Readye testified that Janes said, "Nobody can tell mewho to hire ...I hire who I want to hire." He furthertestified that he asked Janes what he was talking aboutand that Janes answered "that the shop steward gavehim a seniority list and said, you got to hire these people,you know. He said, I hire who I want." Again, Janes ve-hemently denied making the remarks attributed to himby Readye.Readye also testified that he had a conversation withHeath following a joint tour of the facilities. Readye tes-tified that he asked Heath "off the record" why Heathhad not hired Baird and that Heath told him that Rea-dye's supervisor, Fletcher, and some of his own supervi-sors had indicated that Baird was a troublemaker.Readye demurred and Heath continued that he "couldn'tgive her a job now if I wanted to, because she had agrievance in with the Union or something against theCompany." Heath testified that a conversation occurredon the occasion described by Readye but he deniedmaking the statements asserted. Further, Heath testifiedI Heath's memo of March 30, 1982, regarding his conversations aboutBaird contains the following references:Mr. Dobek:-Downgraded from union steward and Mr. FrankWashington replaced her.-Good worker but causes problemsthrough instigations with managers & workers.Mr. Greenwood:-Good grill cook but mouthy-questions author-ity-resist change. Goes w/ QAE (Mr. Readye).289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Readye in the same conversation admitted to a ro-mantic relationship with Baird.E. Analysis and Conclusions1. Position of the partiesThe instant case presents disagreements of fact ratherthan law. The General Counsel argues that Baird's actsin presenting the seniority list and noncitizens' list toJanes engendered in him a hostility to Baird which wasmanifested in his initial refusal to hire her in late Marchand in the subsequent refusal to hire her for later admit-ted vacancies. The General Counsel further argues thatRespondent's asserted reason for not hiring Baird isclearly a pretext. The General Counsel offers in supportof these propositions the uncontradicted evidence of theinitial meeting between Baird and Readye, the peculiarcircumstances of Baird's being offered a job and thenbeing told that it was filled, and the admissions by Heaththat his two supervisors indicated that Baird was a trou-blemaker. Primarily, however, the General Counselrelies on the testimony of Readye that Janes made clearadmissions as to his hostility and union animus towardsBaird. The General Counsel also heavily relies on thefurther testimony of Readye that Heath admitted he be-lieved Baird was a troublemaker who should not behired. Thus, in the General Counsel's view, Baird's earli-er union activities and her assertions to Janes aboutunion seniority hiring caused Janes' initial hostility tohiring her and that this animus was also shown by Heathbecause of her reputation for union activities and herquestioning of authority. From this, the General Counselargues that Respondent's asserted conflict of interest ornepotism-based decision not to hire Baird is merely but aself-serving pretext manufactured after the event to cloakthe original illegal motive which Respondent's agentshad earlier admitted to Readye.Respondent argues that it had no general union animusagainst the Union or any other union. Counsel for Re-spondent points out that Respondent and the Union havesatisfactory collective-bargaining agreements at variousAir Force bases, that Respondent in fact hired union ac-tivists, including the steward who replaced Baird underthe old Space Services contract, and that the alleged vio-lation herein is isolated and completely without a broad-er general antiunion context. Respondent explains its de-termination not to hire Baird in late March immediatelyafter offering her the job turned on the simple coinci-dence that another applicant had been hired for the va-cancy before Baird was offered the position, and that, asa consequence, no job was then available for her. Re-spondent admits that soon thereafter Heath decided notto hire Baird for vacancies that subsequently occurred.That decision is defended by the assertion that it was anecessary and proper part of Respondent's business oper-ations to avoid possible conflicts of interest or other diffi-culties which could arise as a result of hiring an employ-ee with a close relationship with an Air Force employeewho had a direct and ongoing influence over Respond-ent's business success and the continuation of its oper-ations. Respondent recognizes the damaging nature ofReadye's testimony, if credited, but argues at length thatReadye's close relationship with Baird has caused him tofabricate his testimony and argues that the explicit deni-als of Heath and Janes regarding these disputed conver-sations should be credited.2. ConclusionsI have considered the lengthy and skillful arguments ofcounsel for Respondent and the General Counsel regard-ing probabilities and inferences to be drawn as well asthe record as a whole in making my credibility resolu-tions herein. I am convinced that this case presents therare situation where the entire dispute turns on the reso-lution of the conflicting testimony of three witnesses:Readye, Heath, and Janes. In my view, the arguments ofcounsel for the General Counsel concerning his scenarioof events, given the burden of proof that the GeneralCounsel bears on all elements of his complaint, cannotprevail if Readye's testimony as to the admissions ofJanes and Heath is discredited. So, too, the defenses as-serted by Respondent regarding its conduct will not sur-vive critical analysis and cannot be harmonized with theadmissions of Heath and Janes to Readye, if Readye iscredited. Therefore, it is to this all important credibilityresolution that I now turn.All three individuals noted above are apparently re-sponsible individuals who understood the importance oftheir testimony to the dispute at issue. Each testified withclear attention to the questions presented. I find nonewould be likely to misrecall the events in questionthrough lack of attention or simple forgetfulness. In myview, the sharp differences in the testimony of the threeindividuals may not be resolved through the determina-tion that a simple mistake or misunderstanding occurred.Nor do I find any particular version of events inherentlymore probable than the others. Considering all of theabove and the record as a whole I find demeanor thecritical factor in resolving the conflict. Based on consid-eration of the arguments of counsel on the issue, but re-lying to a very large degree on my conclusions regard-ing the relative demeanor of the conflicting witnesses, Icredit Readye as to all aspects of his testimony, as notedabove, and credit Heath and Janes only to the extenttheir testimony is consistent with Readye's. I foundReadye to be a very convincing witness with a sincereand straightforward manner and an outstanding demean-or. Readye was simply by far the more reliable witness.In contrast, I found the testimony of Janes to be particu-larly unpersuasive as a result of his inferior demeanor ascompared to Readye and, to a lesser degree, I make thesame finding with respect to Heath. These two individ-uals simply did not create in me the confidence that theirtestimony presented an unaltered version of their recol-lection of events. I find that each was testifying to a ver-sion of events designed to justify Respondent's conductrather than to describe as honestly as possible his bestrecollection of past events. I believe each denied the re-marks attributed to him by Readye simply because he be-lieved that to admit the conduct would expose his em-ployer to liability and result in findings that his personalconduct violated the Act.290 MOORE'S CAFETERIA SERVICESBased on these credibility findings, I find that the Gen-eral Counsel's scenario of events, buttressed by the fataladmissions of Janes and Heath to Readye, is sustained bythe evidence. I find, therefore, that Respondent refusedto hire Baird, both initially in late March and thereafter,as a result of her attempts to advocate the hiring by se-niority of former employees of Space Services and be-cause of her earlier union steward activities for that con-tractor. Based on the same credibility resolutions, I rejectthe anti-conflict of interest motive asserted by Respond-ent as explaining its failure to hire Baird after March 30as mere pretext designed to cloak its illegal reasons forrefusing to hire Baird. Thus I find that Respondent vio-lated Section 8(a)(3) and (1) of the Act.3. Other mattersAt the hearing, counsel for the General Counsel pro-posed, and counsel for Respondent accepted, the follow-ing stipulation:On various occasions after April 1, 1982, positionsin Moore's Cafeteria Services employ at Mather AirForce Base, did become available which Ms. Maur-een Baird was qualified for and could have beenhired, but for the determination made by Respond-ent that she should not be hired due to the relation-ship that they felt she had with Mr. Readye.On brief, Respondent relied heavily on this stipulation toargue that the General Counsel had conceded that Re-spondent's defense was not pretext. From the stipulationRespondent further argued that Respondent's reason fornot hiring Baird was a legitimate business reason which,even assuming a finding in favor of the General Coun-sel's case as of March, would justify the decision not toemploy her after April 1. The General Counsel did notaddress this argument on brief nor did Counsel for theGeneral Counsel move to amend the record or correctthe stipulation at that time. After briefs were submitted,the General Counsel filed a motion to correct the stipula-tion and a memorandum in support thereof seeking toinsert the word "alleged" in the stipulation before theword "determination," thus amending the stipulation tobe a clear characterization of Respondent's asserted de-fense rather than an arguable statement of fact bindingon the General Counsel as was argued by Respondent onbrief. I issued an Order to show cause in connection withthe General Counsel's motion and Respondent filed a re-sponse in opposition.Having considered the motion, the opposition thereto,and the stipulation in the context of the record as awhole, I am in agreement with Respondent that the Gen-eral Counsel should not be able to amend the stipulationat this late date. I find further, however, that it is clearthat the stipulation, in context, was not intended to andmay not be fairly read as broadly as Respondent sug-gests. The stipulation was offered to deal with Respond-ent's defenses after April 1, 1982. Its location in therecord makes this clear. I decline to read the stipulation,which is inconsistent with every other aspect of therecord concerning the General Counsel's theory of thecase, as other than an attempt to simplify the issues atthe hearing and reduce the evidence necessary to offerby preserving Respondent's defense as to post-April 1events. Thus, while the General Counsel may not prop-erly amend the stipulation at this time, neither may it beused, against the force of the record and the litigation asit evolved, to, in effect, withdraw the General Counsel'sargument for a violation. Accordingly, I find that thestipulation in the entire context of the record is withoutforce and effect to amend my findings previously madethat Respondent's asserted defense, i.e., the relationshipof Baird and Readye, was the basis for Respondent's de-cision that Baird not be hired, was no more than a pre-text to cloak Respondent's earlier decision not to hireBaird.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall order it to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act, including the postingof remedial notices in English and, should the RegionalDirector determine the circumstances at the time of theposting warrant, other languages.4Having found that Respondent failed to hire Baird inviolation of Section 8(aX3) and (1) of the Act, I shallorder that Respondent offer her employment and makeher whole for any loss of wages and other benefits re-sulting from its failure to hire her starting April 1, 1982,by payment to her of a sum of money equal to theamount she would have earned in wages and other bene-fits from that date to the date on which employment isoffered, less net earnings. The amount of backpay shallbe calculated in the manner set forth in F. W. WoolworthCo., 90 NLRB 289 (1950), with interest thereon to becomputed in the manner prescribed in Florida SteelCorp., 231 NLRB 651 (1977); see also Isis Plumbing Co.,138 NLRB 716 (1962).I shall further order Respondent to rescind and ex-punge all references in its records concerning Baird'sunion activities and/or protected concerted activities atSpace Services International, as well as any references toher relationship with Readye, as adverse factors in theevaluation of her employment potential and to notify herin writing of this fact.I shall further order Respondent to preserve and, onrequest, make available to the Board or its agents for ex-amination and copying, all payroll records, social securi-ty records, timecards, personnel records and reports, andall other records necessary to analyze the amount ofbackpay due under the terms of this Order.On foregoing findings of fact and on the entire record,I make the followingCONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.4 Laborers Local 383 (AGC ofArizona), 266 NLRB 934 (1983).29ql DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Respondent failed and refused to hire, commencingon April 1, 1982, and continuing at all times thereafter,Maureen Baird because of her union activities and otherprotected concerted activities in violation of Section8(a)(3) and (1) of the Act.4. The unfair labor practices described above areunfair labor practices affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.Based on the foregoing findings of fact and conclu-sions of law and on the entire record, I issue the follow-ing recommended5ORDERThe Respondent, Moore's Cafeteria Services, Inc.,Mather Air Force Base, California, its officers, agents,successors, and assigns, shall1. Cease and desist from(a) Failing and refusing to hire Maureen Baird.(b) In any like or related manner violating the provi-sions of the National Labor Relations Act.2. Take the following affirmative action which is nec-essary to effectuate the purposes and policies of the Act.(a) Offer Maureen Baird employment with Respondentat its Mather Air Force Base cafeteria as a grill cook orequivalent position, without prejudice to her seniorityand other rights and privileges, and make her whole,I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.with interest, in the manner set forth in this section ofthis decision entitled "The Remedy."(b) Rescind and expunge all references to Baird'sunion activities and/or protected concerted activities atSpace Services International as well as any references toher relationship with Readye as adverse factors in theevaluation of her employment potential and notify her inwriting that this has been done.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Mather Air Force Base facility copies ofthe attached notice marked "Appendix."6Copies of thenotice, on forms provided by the Regional Director forRegion 20, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."292